Case 6:19-bk-02247 Doc 2 Filed 04/07/19 Page 1 of 13

UNITED STATES BANKRUPTCY COURT
M]DDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
www.flmd.uscourt.gov
ln re:
MATTRESS PAL HOLDING, LLC] Case No. 6:] 9-bk-0224?` l )
Chapter l l
Debtor.
i’

 

DECLARATION OF MADHAT SALEM IN SUPPORT
OF CHAPTER ll PETITION AND FIRST DAY MOTIONS

l_. Madhat Salem, pursuant to 28 U.S.C`. § 1746, hereby declare as follows:
l. lNTRODUCTION

l. l serve as Vice President of Mattress Pal Holding, LLC (“Mattress Pal"’ or thc
“QM"). the debtor and debtor-in-possession in this chapter l l case. l have served in such
capacity continuously since 2012. I also serve as Vice President of SOS Furniture Company._ Inc.
(:"M"). the sole owner and parent company of the Debtor, l have served as Vice President of
SOS continuously since 2010 and as President of Sales at SOS since 2003.

2. The facts set forth in this Declaration are based upon my personal knowledge my
discussions with the Debtor`s management team and advisors, and my review of the relevant
documents and information concerning the Debtor"s operations, business_. and financial affairs l
am over eighteen ( l B) years of age and am authorized to submit this Declaration on behalf of the
Debtor. lf called upon to testify, I could and would testify competently as to ali the matters set
forth herein.

3, On April ?_._ 2019 (the '“Petition Date""`), the Debtor commenced a case ( the

""`Chapter I 1 Case") by filing a petition for relief under chapter ll of the United States

 

' The Debtor's corporate address and principal place of business is located at 250? Investcrs Row. Suite
100, Orlando, Florida 3283?. The last four digits ofthe Debtor’s tax identification number are: ['r'l’??_].

Case 6:19-bk-O2247 Doc 2 Filed 04/07/19 Page 2 of 13

Bankruptcy Code. l l U.S.C-. §§ 101-1532 (as amended, the "Banl<ruptcy Code")_. in the United
States Bankruptcy Court for the Middle District of Florida (tbe "‘qu_r_t"). The Debtor is
operating its business and managing its assets as a debtor-in-possession pursuant to sections

l l[}',?(a) and 1108 of the Banltruptcy Code. No creditors` committee, trustee or examiner has
been appointed in the Chapter 11 Case.

4. To minimize the adverse effects of the Chapter I l Case on its business and to
ensure the Chapter 11 Case facilitates the Debtor’s goal of a successful reorganization, the
Debtor has filed certain motions and pleadings seeking various types of "‘first day"' relief tthe
"First Day Pleadings"':). l am familiar with the content ot` the First Day Pleadings and the relief
sought therein is necessary to enable the Debtor to continue to operate in Chapter l l and
preserve its going concern value and is in the best interest of the Debtor and its estate.

II. GENERAL BACKGROUND
A. Overview of Debtor’s Bt_ls_iw

5. Mattress Pal is part of a family~owned business headquartered in Orlando. Florida
that operates as a specialty retailer of mattresses throughout the State of Tex as. Mattress Pal
leases seventy-nine (?9) retail stores and one 90.000 square foot distribution center, all of which
operate under the "Mattress One"’ and “Mattress l One"` brand nalnes, Mattress Pal sells a wide
variety of mattresses and bedding accessories acquired h'om national suppliers and has built a
strong brand with a reputation for high quality products delivered by a well-trained1
knowledgeable sales force This reputation differentiates Mattress Pal from competitors
including other specialty mattress dealers. mass merchants and online retailers, and generates
customer loyalty.

6. Mattress Pal is one of the largest mattress retailers in Texas, employing

approximately 132 individuals T]ie prototypical Mattress Pal retail store is 2_.500 to 3,500

l'~J

Case 6:19-bk-O2247 Doc 2 Filed 04/07/19 Page 3 of 13

square feet and offers the sale of mattresses and bedding accessories such as sheets, blankets.
pillows, comforters and bedroom furniturel The strategic placement of Mattress Pal"s stores and
high-quality inventory offered promotes Mattress Pal"s position in the marketplace as a mattress
specialist. Since inception in 2012, Mattress Pal has served over 250_,000 customers and has built
a strong reputation in the mattress retail market.
B. The Dehtor’s Organizational Structure

?. Mattress Pal is a Florida limited liability company formed as a joint venture
between SOS and United Corporation (‘Un_iter_i""._) a U.S. Virgin lslands corporation1 pursuant to
a Joint Venture Agreement, dated November 1?. 2012. The parties created Mattress Pal with a
business plan to open and operate retail mattress stores, an internet website., engagement in
wholesale transactions of mattresses, bedding and related accessories under the trade names
“Mattress One""` and "Mattress l One"` (_collectively. the "`Trade Names”) outside the State of
Florida.

S. SOS is a Florida corporation that sells mattresses throughout F]orida using the
same Trade Names. 1nitially, Mattress Pal was owned equally by SOS and l_lnited. Through a
series of amendments to the joint Venture Agreement instigated by United`s interference with
Mattress Pal’s business and United"s repeated failure to make timely capital contributions, SOS
acquired full ownership of Mattress Pal in December 2016.
C. The l]ebtor’s Cagital Structure

9. The Debtor has no secured debt and pays for most of its business operations with
funds generated from the sale of mattresses and bedding accessories At this time5 Mattress Pal

does not forecast a need for post-petition financing

D. Events Leading to Chapter 11

Case 6:19-bk-O2247 Doc 2 Filed 04/07/19 Page 4 of 13

10. ln 2012, Mattress Pal initiated business operations in Texas by leasing several
retail locations Soon after commencing business and as sales continued to grow, the company
expanded operations with other leased locations, despite the business setbacks caused by United.
At its peak in 2016. Mattress Pal operated 145 retail locations and one warehouse distribution
center building a true statewide presence with approximately $65 million in gross sales.

11. Prior to 201?, Mattress Pal embarked upon an aggressive expansion of its retail
footprint, which was, in hindsight, poorlytimed in relation to several other events in the overall
market. The national mattress market suffered along with the general brick-and-mortar retail
market. Fierce competition from online bed-in-a-box retailers led to a market shift resulting in
lower margins and declining sales. ln August 201?, casualty damage and business interruptions
caused by Hurricane Harvey exacerbated Mattress Pal"s economic decline. Recently, the Texas
Department of Revenue claimed that Mattress Pal owes approximately $950,000 in sales tax,
including substantial penalties and interest More recently, the Debtor"s credit card payment
processor, Paymentech, started withholding excessive reserves (now exceeding 5400,000) from
sales proceeds payable to Mattress Pal. All these events contributed to the Debtor’s liquidity
crisis and forced the company to commence store closings.

12. The biggest culprit causing this bankruptcy filing, however, is Mattress Pal`s
immersion in several expensive and time-consuming lawsuits with landlords As of the Petition
Date._ Mattress Pal is a defendant in approximately ninety (90) lawsuits pending in several
jurisdictions

13. Prior to the Petition Date, Mattress Pal and SOS undertook several initiatives
designed to reduce the Debtor`s losses associated primarily with under-perfonning stores and
widespread litigation with landlords Notably. SOS and its principals invested and loaned

substantial time and resources. including in excess of 525 million, to Mattress Pal. While these

Case 6:19-bk-O2247 Doc 2 Filed 04/07/19 Page 5 of 13

contributions of time and capital produced mixed results', liquidity reached a point where rents
and other costs were unable to be paid timely, which led to significant disruptions in business
operations Among the initiatives undertaken were the following:
c C!osure q_f under-performing stores - Debtor closed sixty-six (:66) stores
between 2011 and the present. As of the Petition Date_._ Debtor operates seventy-
nine (79) stores and one (1) warehouse distribution center.
o Foctrs orr core markets _ Debtor is exiting stores in non-core markets
where store density is inadequate to justify continued investment in areas such as
advertising and distribution
o fmprot--'e store level oper'an`ons_ Debtor undertook plans to improve
productivity ofthe remaining store base including by (a) shifting merchandise mix,
changing personnel and renegotiatin g occupancy cost in strong markets to improve
store level performance; (b) seeking to leverage experienced management and
consolidated marketing; and (c) adding stores in certain markets which are core to
future growth, but currently have limited store density.
» Srreunn'i`ne corporate operations-- During the fiscal year ending 2018`
Debtor restructured corporate operations, including the field management to better
leverage talent, become more responsive, and reduce costs. Debtor has also
undertaken initiative to improve inventory managem ent, enhance marketing efforts
and drive additional revenue through all its stores by expanding and refining
product offerings
14. Notwithstanding the Debtor’s restructuring initiatives. Mattress Pal`s liquidity
problems continued._ and it became even more difficult for the company to meet its day-to-day
cash operating needs and obligations to landlords The Debtor has continued to incur operating
losses through the first quarter of fiscal year 2019. Some of the Debtor"s vendors have
discontinued or reduced credit terms further constricting the Debtor`s cash tlow. Such difficulties
together with the heavy payment obligations to landlords and Paymentech"s excessive credit card
reserve policy, led the Debtor to conclude that it was unlikely to be able to consummatea
successful restructuring outside of chapter ll. As a result, the Debtor determined to seek relief

under chapter ll of the Bankruptcy Code to achieve stable day-to-day operations and use the

breathing room afforded by chapter l 1 to pursue its long-term strategic alternatives

Case 6:19-bk-02247 Doc 2 Filed 04/07/19 Page 6 of 13

l5. As of December 31, 2018, the Debtor had aggregate assets and liabilities of
approximately $8.? Million and $I0.0 Million. respectively For the fiscal year ending
December 3l, 2018, Debtor generated gross revenues of approximately $42 Million, a significant
decline from prior years.

16. To maximize the values for all stakeholders._ the Debtor has determined that a
going concern chapter ll process will produce the best outcome for the benefit of all creditors
and equity holders. To assist with ri ght-sizing the company, the Debtor has targeted several
additional underperfonning stores for closure and will be seeking Court approval for the
rejection of several leases. The Debtor does not plan to conduct liquidation sales at any store
locations lnstead, the Debtor will transfer inventory to other stores, its warehouse or it could
decide to abandon showroom products. The Debtor also plans to improve its advertising, offer
better products_. upgrade its e-conu'nerce platform, and acquire new store locations in developing
areas

IIl. FIRST DAY PLEADINGS
l?. Contemporaneously with the filing of the Chapter l l Case, the Debtor filed the
following First Day Pleadings seeking relief that is necessary to enable the Debtor to efficiently
administer its estate with minimal disruption and loss of value during the Chapter ll Case.

18, l am familiar with the content and substance of the First Day Pleadings. Approval
of the reliefsought in each of the First Day Pleadings is critical to successfully implementing the
Debtor"s chapter 1 l strategy efficiently and with minimal disruption to its business operations
thereby permitting the Debtor to preserve and maximize value for the benefit ofall stakeholders.

l 9. The facts set forth in the First Day Pleadin gs are true and correct to the best of my

knowledge and belief with appropriate reliance on corporate officers and advisors If asked to

Case 6:19-bk-O2247 Doc 2 Filed 04/07/19 Page 7 of 13

testify as to the facts supporting each of the First Day Pleadings, I would testify to the facts set

forth below.

A. Debtor’s Motion for Entry of lnterim and Final Orders Authorizing (I)
Continued Maintenance of Existing Bank Accounts, (II) Continued Use of Existing
Checks and Bus'mess Forms, and (III) Waiving the Requirements of Section 345(1)) of the
Bankruptcy Code (the “Cash Management Motion”)

20. Through the Cash Management Motion._ the Debtor seeks entry of interim and final
orders (i) authorizing the continued maintenance of existing bank accounts, (ii) authorizing the
continued use of existing checks and business forms, and (iii) waiving the requirements of section
345(b) of the Bankruptcy Code.

21. As of the Petition Date, the Debtor maintains four (4) bank accounts in the ordinary
course of its business (collectively, the ""Bank Accounts""). The Debtor makes thousands of
payments each year totaling nearly 550 million in the aggregate for fiscal year 2018, and all

operating revenue and business expenses, including payroll, flow through the Bank Accounts. The

Bank Accounts and estimated amount on deposit as of the Petition Date are described below:

 

Bank of America
P.O. Box 251 18
`Tampa, Florida 33622-5118

 

 

Category Description Accouot Number
Payroll This account is funded monthly from the Primary *****89l3
Account Account with an amount necessary for the forecast $5,231.82

payroll costs for the next month.

 

Primary This account is funded monthly by revenue from the *****3122
Account Receivable Account and Counter Deposit Account. $46,2]?.]0
Money in the Primary Account is moved once per
month to fund the Payroll Account for expected
payroll expenses Debt payments and related fees are
paid directly from the Primary Account.

 

Receivable This account is funded almost daily by receipts *****8939
Account from ACH transfers, credit card processors and $25,354.47
merchant finance sources.

 

 

 

 

 

Case 6:19-bk-O2247 Doc 2 Filed 04/07/19 Page 8 of 13

 

Bank of America
P.O. Box 25118
Tampa, Florida 33622-5118

 

 

Category Description Account Number
Counter This account is hinded almost daily by cash and checks *****8926
Deposit tendered for purchases at retail store locations All Zero Balance
Account deposits to this account are transferred to the Primary

Account on or about the same date such cash and
checks are depositedl

 

 

 

 

 

22. Maintaining the Bank Accounts is a practical necessity for the Debtor"s business
and essential to sustain day-to-day business operations The Bank Accounts are integrated with
the Debtor`s system for procuring inventory from suppliers and receiving revenue from customers
who pay for products with cash_._ checks, money orders, debit cards and credit cards Further‘ the
Bank Accounts are used to pay the Debtor’s employees landlords and vendors

23. Mattress Pal"s continued ability to (i] procure inventory from suppliers (ii) receive
revenue from customers, (iii) pay employees and (iv) maintain regular payments to its landlords
vendors1 and other creditors is critical to the Debtor"s reorganization efforts Maintaining the Bank
Acc-ounts will further those efforts by minimizing disturbance to the payment arrangement with
the Debtor"s suppliers landlords vendors and employees among others

24. Furthermore, the Bank Accounts are held by Bank of America. which is a Federal
Deposit lnsurance Corporation ("Elf_)l(;"') insured financial institution. Bank of America is a
depository approved by the United States Trustee, and thus allowed to hold debtor-in-possession
accounts

25. ln the ordinary course of its businessl the Debtor uses a variety ofcheclts and other
pre-printed business forms (collectively_._ the “Business Forms"’). Because ofthe nature and scope

of the Debtor"s business operations and the number of suppliers of goods and services with whom

Case 6:19-bk-O2247 Doc 2 Filed 04/07/19 Page 9 of 13

the Debtor transacts business on a regular basis it is important that the Debtor be permitted to

continue to use its Business Forms without alteration or change.

26. Use of Business Forms substantially in the forms existing immediately before the
Petition Date, without reference to its status as debtor-in-possession_. would avoid disruption of the
Debtor`s business and unnecessary expense.

B. Debtor’s Motion for Entry of Interim and Final Orders (I) Prohibiting Utiljties from
Alter'mg, Refusing or Discontinuing Service, (ll) Approving Adequate Assurance of
Payment, (III) Approving Procedures for Resolving Adequate Assurance Requests, and
(IV) Granting Related Relief (the “Utility Motion”)

2?. Through the Utility Motion._ the Debtor seeks entry of an order (i) prohibiting utility
service providers from altering, refusing or discontinuing services5 or discriminating against the
Debto:r, on account of commencement of the Chapter ll Case or unpaid prepetition invoices; (ii)
approving the Debtor’s proposed form ot`adequate assurance to provide the utilities with adequate
assurance of payment for post-petition services within the meaning of section 366 of the
Bankruptcy Code:_ (iii) approving the Debtor"s proposed procedures for resolving disputes
regarding adequate assurance; and (iv) granting related relief

28. in the ordinary course of its business1 the Debtor receives various utility services
(collectively. "Utility Services""} from the entities identified on Exhjbit C to the Utility Motion
(the “Utility Companies":). Prior to the Petition Date, the Debtor was current with respect to
undisputed invoices for Utility Services. No Utility Companies hold security deposits for the
Debtor.

29. The Utility Services are essential to the Debtor"s ability to sustain operations while
the Chapter ll Case is pending and, therefore, to the success of the Debtor’s reorganization Any

interruption of Utility Services_. even for a brief period. would severely disrupt Mattress Pal"s

business operations and would be extremely harmful to its customer relationships revenues

Case 6:19-bk-O2247 Doc 2 Filed 04/07/19 Page 10 of 13

profits, and ultimately its ability to maximize the recovery for stakeholders. lt is therefore critical
that all Utility Services continue uninterrupted

30. To provide adequate assurance to the Utility Companies identified on the Utilities
List, the Debtor proposes to deposit $5(),000 (the *‘Adeouate Assurance Deposit”`), an amount equal
to approximately two weeks of the cost of Utility Services for each Utility Company, into a
segregated account (the `°`Adeouate Assurance Account"l for the benefit ofthe Utility Companies.
The Adequate Assurance Deposit_. if approved, will be held in the Adequate Assurance Account
for the duration of the Chapter l l Case and may be applied to any post-petition defaults in payment
to the Utility Conipanies. No liens will encumber the Adequate Assurance Deposit or the Adequate
Assurance Account.

31. The address for each Utility Company is listed on Exhibit C to the Utility Motion.
The Adequate Assurance Deposit. in conjunction with the Debtor`s ability to pay for future Utility
Services in accordance with its prepetition practices constitutes sufficient adequate assurance of
future performance to the Utility Companies.

C. Debtor’s Motion for Order Authorizing Payment of Prepetition Wages. Compensation
and Ernployee Benetits (“Ernployee Compensation Motion”)

32. In the ordinary course of its business the Debtor incurs payroll and various other
obligations to its employees The Debtor currently employs approximately 132 employees in
connection with its business operations The Debtor has incurred costs and obligations owed to
employees that remain unpaid as of the Petition Date because they accrued_. either in whole or in
part. prior to the Petition Date. Even though they arose prior to the Petition Date, these
obligations will only become due and payable in the ordinary course of the Debtoi"`s business on

or after the Petition Date.

| t'_l

Case 6:19-bk-O2247 Doc 2 Filed 04/07/19 Page 11 of 13

33. Honoring the Debtor"s prepetition employee obligations will minimize the
hardship that employees will certainly endure if payroll is interrupted l-lonoring such employee
obligations will also prevent the wholesale loss of employees that could ensue as a result of the
collective employees" loss of the reasonable expectation that they will be compensated for
services rendered._ As suc-h, the Debtor seeks to continue paying employee compensation in the
ordinary course.

D. Debtor’s Motion for Order Authorizing Continucd Maintenance of Custorner Service
Programs (“Customer Service Motion“)

34. As with most specialty retail companies the Debtor offers coupons gift
certificates and other discounts merchandise credits_. returns1 refunds, merchandise guarantees
low price guarantees the ability to place deposits for special-order merchandise special internet
offerings and other similar customer programs, practices and commitments (collectively, the
"‘Customer Practices"'), designed to develop and sustain goodwill in the marketplace in
connection with the sale of its merchandise All these programs provide valuable services to
Debtor"`s customers and are profitable for the Debtor.

35. The Customer Practices are designed to distinguish the Debtor from its
competitors ensure customer satisfaction and generate goodwill for the Debtor _ thereby
retaining current customers attracting new customers and ultimately enhancing net revenue. The
success and viability of Debtor"'s business is dependent upon the loyalty of its customers This is
particularly true in the specialty retail industry where the relevant market for such products is
competitive Absent authorization from the Court. the Debtor will be unable to honor or perform
some or all the prepetition obligations that arose in connection with the Customer Practioes prior
to commencement of the Chapter l l Case. The Debtor believes that the failure to continue the
Customer Practices will result in a significant deterioration in its relationships with its customers
and irreparably damage Debtor`s standing in its highly competitive specialty retail industl‘_v.

l l

Case 6:19-bl<-O2247 Doc 2 Filed 04/07/19 Page 12 of 13

Such loss of credibility would cause a corresponding material reduction in sales and revenues
and thereby jeopardize Debtor`s ability to effectuate a successful reorganization

36. The Debtor seeks authority to honor and perform all prepetition obligations that
arose in connection with the Customer Practices in order to maintain its customer goodwill
during the pendency of the Chapter l l Case. Absent such relief. the Debtor`s customer relations
will be severely and irreparably banned at a time when customer loyalty and patronage is critical
to Debtor’s reorganization efforts Thus_. the Debtor requests authority to continue the Customer

Practices because such practices have proven to be successful business strategies for generating

valuable goodwill, ensuring repeat business and increasing Debtor`s net revenue. The Debtor

believes that maintaining these benefits throughout the Chapter ll Case is essential to the
continued vitality of its business -- and ultimately to its prospects for a successful reorganizationl

The Debtor believes that the failure to continue its Customer Practices can erode the Debtor’s

goodwill and ongoing business relationships if its customers perceive that the Debtor is unable or

unwilling to fulfill the prepetition promises it has made through the Customer Practices. The

Debtor Further believes that it is critical that it be authorized to honor its prepetition obligations

related to the Customer Practices because the specialty retail industry is competitive. and the

Debtor`s failure to honor such obligations could significantly limit its ability to attract new

customers and retain its current extensive customer base.

E. Debtor’s Mot'ion for Entry of an Order Granting Additional Time Within Which
to File Schedules and Statements of Financial Affairs (“Schedules Extension and
Waiver Motion”)

3?. Tlirough the Schedules Extension and Waiver Motion. the Debtor seeks entry of an
order (i) extending by twenty (20) days the deadline within which to tile schedules of assets and

liabilities schedules oi` executory contracts and unexpired leases and statements ot` financial

affairs (collectively_ the "Schedules and Statements"’_).

Case 6:19-bl<-O2247 Doc 2 Filed 04/07/19 Page 13 of 13

38. Cause exists to1 extend the deadline for filing Sclieclules and Stateinents.
Preparation 01` Schedules and Statements imposes a substantial burden on the Debtor`s
management already burdened by the time and at`tention required to address other aspects of the
restructuring process

39. Extending the deadline to tile Schedules and Statements will enhance the accuracy
of the int`onnation contained therein. The Debtor receives invoices from most trade creditors on a
monthly basis on account of goods or services provided during the previous month._ and the Debtor
generally is current on payments to trade creditors An extension ot` the deadline to file the
Schedules and Statements by twenty (20) days should allow the Debtor to receive all or most of
the invoices that cover the prepetition period and would thereby permit the Debtor to list inuclt
more accurately claims for goods or services rendered prepetition but not invoiced until after the
Petition Date. `

l declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct to the best of my knowledge, information and belief.

Executed on Apri| 6, 2019 /
_ dr/¢M,L\

Madhat Salem
Vice President
Mattress l’al l-lolding, LLC

 

